Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with T. James Reid on December 22nd, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, Line 9, “a forwardly swept angle” has been changed to -- a forwardly swept angle θ --.
Claim 19, Line 2, “the shroud” has been changed to -- the compressor shroud --
Claim 21, 
Line 2, “a plurality of baffles” has been changed to -- the plurality of baffles --.
Line 3, “the plurality of blades” has been changed to -- a plurality of blades --.
Claim 22, 
Line 2, “the shroud” has been changed to -- the compressor shroud --
Line 2, “the blade tips” has been changed to -- blade tips --
Claim 23 has been deleted. 

Response to Amendment/Remarks
	Applicant’s amendment to independent Claims 1 and 14 incorporate previously indicated allowable subject matter of Claims 2 and 16 respectively, and along with the Examiner’s amendment incorporated herewith places the application in condition for Allowance.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Sabbir Hasan/Examiner, Art Unit 3745